       Case 4:19-cv-00497-BRW Document 73 Filed 08/31/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

ALLEN MILES                                                                     PLAINTIFF
Reg. #60897-060

v.                            No: 4:19-cv-00497 BRW-PSH

ERIC HIGGINS, et al.                                                        DEFENDANTS

                                        JUDGMENT

      Pursuant to the order filed today, judgment is entered dismissing this case with prejudice.

      IT IS SO ORDERED this 31st day of August, 2021.



                                                        Billy Roy Wilson________________
                                                        UNITED STATES DISTRICT JUDGE
